
	
		I
		112th CONGRESS
		1st Session
		H. R. 832
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to ensure that the
		  Federal Government has independent, peer-reviewed scientific data and
		  information to assess short-term and long-term direct and indirect impacts on
		  the health of oil spill clean-up workers and vulnerable residents resulting
		  from the Deepwater Horizon oil spill, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Health Monitoring and
			 Research Program Act of 2011.
		2.Gulf Coast health
			 monitoring and research programPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399V–6.Gulf Coast
				health monitoring and research program
					(a)In
				generalTo ensure that the Federal Government has independent,
				peer-reviewed scientific data and information to assess short-term and
				long-term direct and indirect impacts on the health of oil spill clean-up
				workers and vulnerable residents resulting from the Deepwater Horizon oil
				spill, the Secretary, in consultation with the Secretary of Labor, the
				Secretary of Commerce, and the Administrator of the Environmental Protection
				Agency, shall establish as soon as practicable after date of enactment of this
				section, a short-term and long-term comprehensive health screening, monitoring,
				and research program of oil spill workers and vulnerable residents, and of food
				safety affected by the oil spill in the Gulf of Mexico.
					(b)Scope of
				programThe program established under subsection (a) shall at a
				minimum include screening affected individuals for physical and behavioral
				health effects from the oil spill and the collection of exposure and health
				effects data on a statistically robust cohort of workers and vulnerable
				residents. In addition, this program shall include research on food safety of
				Gulf Coast seafood and the fresh water supply. This program shall coordinate
				with other Federal agencies, including the National Oceanic and Atmospheric
				Administration, the Occupational Safety and Health Administration, and the
				Environmental Protection Agency, to ensure that health-related data from
				exposures related to the oil spill or clean-up efforts in the possession of
				such agencies is made available to the program. Data collected by or on behalf
				of BP PLC shall also be included.
					(c)Research
				advisory committee
						(1)EstablishmentNot
				later than 60 days after the date of enactment of this section, the Secretary
				shall appoint an independent technical advisory committee to be known as the
				Gulf Coast Health Research Advisory Committee.
						(2)PurposeThe
				purpose of the Advisory Committee shall be—
							(A)to offer high
				quality scientific research advice to the program established under this
				section, including proactive advice regarding each agency’s long-term
				monitoring and research objectives relating to workers and vulnerable residents
				at risk from the Deepwater Horizon disaster and other oil spills; and
							(B)to provide a forum
				for ensuring that health concerns of workers and the public are considered in
				determining the priorities for scientific research.
							(3)Membership
							(A)CompositionThe
				Advisory Committee shall be composed of at least 10 but not more than 15
				members. Members shall be qualified by education, training, and experience to
				provide scientific and technical advice with regard to environmental health and
				occupational health methods and research, including epidemiology, dose
				reconstruction, toxicology, risk and health communication, and medical ethics.
				At least 4 members shall be representative of the concerned and affected
				populations, including 1 member to represent commercial fishermen who were part
				of the Vessel of Opportunities program organized by BP PLC to recruit boat
				owners to assist in the response to the Deepwater Horizon oil spill, 1 member
				to represent other workers involved in cleanup of spill, and 2 members to
				represent the potentially affected public in Gulf coastal communities.
				Consultants and nonvoting liaison representatives may be invited as
				needed.
							(B)Appointment and
				termsThe Secretary shall appoint Advisory Committee members,
				including a chair and vice chair to the Advisory Committee. Each term of a
				member’s service on the Advisory Committee shall be 3 years, except for initial
				terms, which may be up to 5 years in length to allow staggering. Members may be
				reappointed and may serve after expiration of their terms until their
				successors have been seated on the Advisory Committee.
							(C)Conflicts of
				interestThe Secretary shall establish requirements to ensure
				that members of the Advisory Committee do not have any conflicts of
				interest.
							(4)DutiesThe
				Advisory Committee shall—
							(A)provide advice on
				the development and implementation of the health research program;
							(B)respond to
				requests for advice from the appropriate Federal official on matters within the
				Advisory Committee’s expertise; and
							(C)as appropriate,
				review reports or other documents submitted to the appropriate Federal
				officials pursuant to this section to obtain information on protecting the
				health and safety of cleanup workers and vulnerable communities.
							(d)Cooperation and
				consultationIn developing the research and monitoring program
				established under subsection (a), the Secretary shall consult with related
				agencies in the Department of Labor (including the Occupational Safety and
				Health Administration), the Department of Commerce (including the National
				Oceanic and Atmospheric Administration), and the Environmental Protection
				Agency, and shall consult with—
						(1)appropriate
				representatives from the Gulf Coast States and localities;
						(2)local and State
				health department officials;
						(3)academic
				institutions and other research organizations;
						(4)worker
				representatives, community representatives, and other members of the Gulf Coast
				communities; and
						(5)other experts with
				expertise in human health and environmental monitoring and research.
						(e)DutiesThe
				primary duty of the program established in section (a) is to implement and
				carry out the health program, including collecting baseline health information,
				and conducting health screening, monitoring, surveillance, and research. The
				program specifically shall include the following research elements:
						(1)Exposure of
				workers and vulnerable residents to oil, dispersants, and other chemicals and
				physical hazards during the clean-up effort, including—
							(A)information about
				the use of personal protective equipment;
							(B)biological
				sampling where appropriate; and
							(C)information on such exposure of workers and
				vulnerable residents who may be more susceptible to environmental health
				impacts due to their age, preexisting health status, pregnancy status, or other
				factors determined by the Secretary.
							(2)Acute health
				symptoms or biological findings during the active clean-up period.
						(3)Reproductive
				effects or effects on fetal or infant development, where relevant.
						(4)Chronic health
				effects, including genetic and immunological alterations in cells and
				tissues.
						(5)Mental health
				effects, including stress, anxiety, depression, PTSD, and related
				symptoms.
						(6)Levels of elevated
				hazardous substances in Gulf Coast seafood and local fresh water
				sources.
						(7)Other elements considered necessary by the
				Secretary to ensure a comprehensive environmental health research and
				monitoring program—
							(A)to comprehend and
				understand the implications to worker and public health caused by the Deepwater
				Horizon oil spill; and
							(B)to make such
				recommendations to the Secretary as may assist in improving the response to,
				and management and monitoring of, any future oil spills.
							(f)ReportNo
				later than 1 year after the establishment of the program under subsection (a),
				and biennially thereafter, the Secretary shall forward to the Congress and make
				available to the public a comprehensive report summarizing the activities and
				findings of the program and detailing areas and issues requiring future
				monitoring and research. Reports shall continue for at least 20 years after the
				date of enactment of this section, and the Secretary may extend the reporting
				provision beyond this initial period based upon a determination that additional
				monitoring and research is warranted. After 3 years, the Advisory Committee
				shall issue a report, forwarded to the Congress and made available to the
				public, examining lessons learned and a blueprint of best practices to handle
				future environmental health disasters, including strategies for rapid
				deployment of data collection and health monitoring and registering of
				individuals exposed to the environmental health disaster.
					(g)Disclosure
				authorityThe Secretary may by order compel BP PLC to provide
				health-related data and information collected by or on behalf of BP PLC, except
				to the extent such data or information is protected from disclosure under
				Federal law.
					(h)Availability of
				dataThe Secretary shall maintain and archive information
				obtained or generated through the program established under subsection (a) in a
				manner that will facilitate use of such information for the health monitoring
				and research purposes of the program and ensure that it is accessible and
				available to governmental and nongovernmental personnel for relevant research
				in accordance with applicable State and Federal law. Individual health
				information shall be handled in a manner that will protect individual patient
				confidentiality.
					(i)DefinitionsFor
				the purposes of this section—
						(1)the term
				Gulf Coast State means each of the States of Texas, Louisiana,
				Mississippi, Alabama, and Florida;
						(2)the term
				Advisory Committee means the Gulf Coast Health Research Advisory
				Committee established under subsection (c).
						(3)the term
				vulnerable residents means individuals who live in Gulf Coast
				States in areas where they may be exposed to hazardous substances related to
				the oil spill; and
						(4)the term
				workers means paid or volunteer staff participating in the
				Deepwater Horizon oil spill
				cleanup.
						.
		
